Appeal by the defendant from a resentence of the Supreme Court, Kings County (Carroll, J.), imposed March 19, 2010, pursuant to CPL 440.46, upon his conviction of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, which *820sentence was originally imposed, upon a jury verdict, on December 16, 1997.
Ordered that the resentence is affirmed.
The Supreme Court providently exercised its discretion in resentencing the defendant to a determinate term of imprisonment of nine years with three years of postrelease supervision on the conviction of criminal possession of a controlled substance in the third degree, and a concurrent determinate term of imprisonment of five years with three years of post-release supervision on the conviction of criminal possession of a controlled substance in the fourth degree (see People v Newton, 48 AD3d 115, 119-120 [2007]). Under the circumstances of this case, a reduction of the resentence is not warranted (see People v Tutt, 82 AD3d 1273 [2011]; People v Almanzar, 43 AD3d 825, 826 [2007]; People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Skelos, Hall and Austin, JJ., concur.